DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on September 7, 2021, claims 1-4, 11, 12 and 15-21 were amended. Claims 1-23 are currently pending in this application.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 19, the most relevant reference, US 2017/0207421 to Masuzaki et al. (Masuzaki), fails to disclose or suggest an optical film in which the n sub protrusions have a first sub-protrusion that has a trapezoidal shape, wherein a first inclination angle of a first side surface of the first sub-protrusion relative to the bottom surface is less than 90 degrees.
As shown in Figs. 2C-2E and 6A, Masuzaki discloses each protrusion 23 comprising n sub-protrusions (n is an integer of 2 or greater). Fig. 2C shows 2 sub-protrusions, Fig. 2D shows 3 sub-protrusions and Fig. 2E shows 4 sub-protrusions. However, none of the n sub-protrusions has a trapezoidal shape and an inclination angle of a side surface of each sub-protrusion relative to the bottom surface is 90 degrees.
Re claim 15, Matsuzaki also fails to disclose or suggest an optical film in which each of protrusion comprises a first sub-protrusion having a trapezoidal shape, and a second sub-protrusion disposed on the first sub-protrusion and having a quadrilateral shape that is different from the trapezoidal shape when viewed in a sectional view perpendicular to the base portion.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 26, 2021